Citation Nr: 0217231	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
disability benefits on behalf of his two minor children for 
the time period of July 1996 to July 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1973 
to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The appellant is the veteran's spouse.  
There were two children born to the veteran and the 
appellant, in 1982 and 1984 (and their ages at the time of 
the requested apportionment were 12 and 14).  

The appellant testified at a personal hearing before the 
undersigned in December 1999.  In July 2000, the Board 
issued a decision, constituting a partial grant of the 
benefits sought on appeal by the appellant, which found 
that, from July 1996 to July 1997, the veteran's minor 
children were not residing with him but with the appellant 
and that the appellant was therefore eligible for an 
apportionment of the veteran's VA compensation benefits on 
behalf of his minor children.  Having found that the 
appellant was eligible for an apportionment, the Board 
remanded the case to the RO for additional evidentiary 
development, including specific inquiry into the finances of 
both the veteran and the appellant for a determination of 
the relative equities presented in this appeal and for 
consideration of the issue of hardship as that term is 
defined by VA regulations.  The RO attempted such 
development and issued a subsequent special apportionment 
decision in March 2002 and a supplemental statement of the 
case in July 2002 which continued the previous denial of the 
appellant's application for apportionment and the case has 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been requested and obtained to the extent 
possible; the appellant failed to respond to specific 
development requested by the RO in August 2000 
correspondence, pursuant to July 2000 Board remand 
instructions, which was mailed to her correct address and 
was not returned as undeliverable.  

2.  The veteran and the appellant were married in January 
1999; they resided together for unspecified periods of time 
during an approximately 20 year period prior to that time, 
and two children were born of this union in 1982 and 1984.  

3.  From July 1996 to July 1997, the veteran's minor 
children resided with the appellant, separate and apart from 
the veteran.  
4.  The appellant's claim for apportionment of the veteran's 
VA disability benefits on behalf of the veteran's minor 
children was received by the RO on August 12, 1996.  

5.  Following their approximately one year separation from 
July 1996 to July 1997, the appellant and the veteran 
resumed cohabitation with their minor children and have 
apparently maintained continuous cohabitation since that 
time.  

6.  The evidence does not show that the appellant was under 
a financial hardship during the period from July 1996 to 
July 1997.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability benefits for his minor children for the time 
period of July 1996 through July 1997 have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.453, 3.458 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, rating decisions, and statements of the case 
issued in October 1998 and July 2002, informed the 
appellant, veteran, and representative of the evidence 
necessary to substantiate the pending claim.  The statements 
have informed the appellant and veteran of the applicable 
laws and regulations governing entitlement to apportionments 
on behalf of minor children, and have explained the 
necessary evidence to support such entitlement, including 
evidence demonstrating that the veteran's minor children 
were not residing with him, evidence that this created a 
financial hardship, evidence that the veteran was not 
reasonably discharging his responsibility for his dependent 
children's support, and evidence that apportionment would 
not work a financial hardship on the veteran.  Additionally, 
the appellant availed herself of the opportunity to present 
lay evidence and both she and the veteran appeared at a 
personal hearing before the undersigned for that purpose in 
December 1999.  

Additionally, the RO offered its assistance in collecting 
any evidence which the appellant might identify as relevant 
to her claim.  Indeed, the Board remanded this case in July 
2000 specifically for the purpose of conducting additional 
evidentiary development specifically with respect to 
relevant financial information for the period of time in 
question.  The RO specifically informed the appellant in 
August 2000 of the evidence it was requesting and she did 
not respond.  This correspondence was posted to her correct 
address, the same address as the veteran in this case, and 
there is no evidence that it was returned as undeliverable.  
The RO posted a similar request for financial information to 
the veteran's financial custodian in August 2000, and 
received a detailed response from the custodian in September 
2000.  In this case, both the appellant and the veteran 
(through his conservator) have been informed of the evidence 
that they must present and the evidence which VA would 
collect on their behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board finds that VA has made 
every reasonable effort to assist the claimant in obtaining 
evidence necessary to substantiate her claim and has 
notified the claimant, the veteran, and representative of 
the evidence necessary to substantiate the claim and the 
duties to assist and notify under VCAA have been satisfied 
to the extent possible.  

All or any part of compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
in his custody, if the veteran is not reasonably discharging 
his responsibility for the children's support.  38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450.  Where hardship is shown to 
exist, compensation may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  

In determining the basis for apportionment, consideration 
will be given to such factors as the amount of VA 
compensation payable, other resources and income of the 
veteran and the dependents on whose behalf the apportionment 
is claimed, and any special needs of the veteran, his 
dependents, or the apportioned claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship, while apportionment of less than 
20 percent would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453.  A veteran's 
benefits will not be apportioned where the total benefit 
payable to the disabled person does not permit payment of a 
reasonable amount to the apportionee.  38 C.F.R. § 3.458(a).  

Analysis:  In its July 2000 decision, the Board concluded 
that, from July 1996 to July 1997, the veteran's two minor 
children were not residing with him but were residing with 
the appellant separately and that the appellant was thus at 
least eligible for an award of an apportionment of an amount 
of the veteran's VA benefits.  However, there was then on 
file inadequate evidence of the relative financial 
situations of both the appellant and veteran during the 
specific period in question and at present, and the case was 
remanded for additional development.  On remand, the 
veteran's fiduciary submitted evidence of the veteran's 
current financial status.  However, although the RO 
attempted to develop evidence of the appellant's financial 
status during the period of time in question and posted 
correspondence to her at her correct address with specific 
inquiries relevant to her pending appeal, the appellant 
failed to respond to this inquiry.  

The only evidence on file of the appellant's relative 
financial status during the period of July 1996 to July 1997 
was that evidence already noted in the Board's earlier July 
2000 decision.  That evidence consists of a December 1996 
improved pension eligibility verification report from the 
appellant reflecting that she earned $800 per month in 
salary and $716 per month in "other" income.  There was no 
reported income for either child; they were attending 
school.  As noted in the Board remand and in the preceding 
paragraph, that evidence alone is insufficient to show 
financial hardship.  As the appellant has not provided any 
additional relevant information as requested, an award of an 
apportionment of the veteran's compensation benefits during 
the period of July 1996 to July 1997 is not warranted.  

The appellant failed to respond to specific questions about 
her expenses during the period in question associated with 
maintaining a household, including monthly expenses for 
food, rent, debt payments, school expense, clothing, 
utilities, medical and other monthly bills.  The appellant 
also failed to respond to the question as to the monthly 
amount that she may have received during this period from 
the veteran or to forward any existing court order which 
might have been in effect during this period.  While VA has 
an expanded duty to assist under VCAA, the duty to assist is 
not exclusively a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  "If a [claimant] wishes help, 
[she] cannot passively wait for it in those circumstance 
where [she] may or should have information that is essential 
in obtaining the putative evidence."  Id.  

No apportionment of disability benefits will be made where 
the veteran's spouse is providing for the dependents.  
38 C.F.R. § 3.450.  In the absence of any evidence to the 
contrary, the Board is unable to conclude that the appellant 
was unable to provide for the veteran's and her dependent 
children during the period of July 1996 to July 1997.  
Special apportionments may be made "where hardship is shown 
to exist" between the veteran and his dependents "on the 
basis of the facts in the individual case...."  38 C.F.R. 
§ 3.451.  Again, in the absence of evidence of hardship of 
the appellant during the period of July 1996 to July 1997, a 
special apportionment of the veteran's VA benefits may not 
be awarded.  

The Board notes that the veteran and the appellant, although 
separated for approximately one year in 1996 and 1997, have 
apparently been cohabiting as husband and wife from 1997 to 
present.  All correspondence on file since that date to both 
the veteran and appellant has been posted to that same 
address and none has been returned as undeliverable.  
Presumably, the veteran's children have resided there as his 
dependents and the most recent September 2000 statement of 
finances submitted by the veteran's financial conservator 
indicates that the conservator oversees payment of expenses 
incident to this family household on a monthly basis. Thus, 
any apportionment of the veteran's compensation would be 
deducted from future monthly checks that are going to the 
same household.  In any event, in the absence of evidence of 
financial hardship of the appellant during her one-year 
period of separation from the veteran while in custody of 
the veteran's children, an award of an apportionment of the 
veteran's benefits during that period of time is not 
warranted.  


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
for the period of July 1996 to July 1997 is denied.  


		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

